Title: To George Washington from John Lee, 19 September 1796
From: Lee, John
To: Washington, George


        
          Philadelphia September 19th 1796.No. 23 North Eighth Street
          Sir,
        
        Having observed in Claypoole’s Paper of this morning your intention of declining to stand a Candidate for the Chief Magistracy of the Executive of the United States at the ensuing election, for which, as one of your sincere friends, I cannot help regretting; therefore, Sir, permit me to lay before your Excellency my present situation, and the services which I formerly did towards supporting the Independence of the United States at a time when in the greatest danger, and, as a token of your friendship and respect for what I had then done, I received the enclosed letter from you for the same; but within a few years past I have met with some considerable misfortunes by a long and tedious lawsuit in New Jersey (which is not yet determined) for the recovering some very valuable Lands there, which I bought in England many years since; through these disapppointments, and having a wife and four children to support, I am induced, by the advice of a few friends, to take the liberty of reminding your Excellency that I am the Person your letter above mentioned was directed to “at Mount Pleasant near Mount Holly,” and as I have formerly been an Agent for several Members of Parliament, before the Revolution, in the Floridas, where at that time they held great quantities of land, and were under contract by Treaty with tne upper and Lower Creek Nations of Indians to supply their necessities annually according to the said Treaty; should your Excellency think me worthy of being employed as an Agent, or in any other Department under the Indian Trading-House Bill, which passed the last Sessions of Congress, or in any other service of the United States, it will be received by me with gratitude from your Excellency’s hands, and any Security for the Trust reposed in me, my friends are ready and willing to give.
        My recommendation was delivered to Tench Francis Esqr. (the Purveyor &c.) several months past, and filed in his Office with others at that time, a Copy of which is herewith enclosed, as also a Certificate of the time I took the oath of fidelity to the States, which was within two months after my arrival from England with the packet of Letters &ca from your old Friend and Neighbour

Coll Fairfax, which I forwarded to you at West Point so soon as I got out from New York to Elizabeth Town which was about the sixteenth of September ’78; I had the parcel seven days in New York but to preserve the contents, I was obliged to break open the whole and tear them up in small pieces, which I put into separate sheets of paper numbered with directions how your Excellency should understand to read them which circumstance I have no doubt you may now well recollect.
        I conclude with my most sincere wishes for your health, and that you may end your days in that rural comfort and happiness of a domestic life, which you once enjoyed with great pleasure before you undertook the arduous task to obtain and support the Independence of your native Country, and for which every good Citizen will remember your name and services to the latest posterity. I have the Honor to be, (with the utmost respect) Your Excellency’s obedient & very humble Servant
        
          John Lee
        
      